                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  KERMIT TY POULSON,
                                                    CV 18-160-M-DLC-JCL
                        Plaintiff,

  vs.                                                ORDER, and FINDINGS AND
                                                     RECOMMENDATION
  SHALEESHA KARPYAK, aka “Song
  Ferrari”,

                        Defendant.

I. In Forma Pauperis Application

        Plaintiff Kermit Poulson, appearing pro se, filed an application requesting

leave to proceed in forma pauperis. He submitted a declaration that makes the

showing required by 28 U.S.C. § 1915(a). Because it appears he lacks sufficient

funds to prosecute this action IT IS HEREBY ORDERED that Poulson’s

application is GRANTED. This action may proceed without prepayment of the

filing fee, and the Clerk of Court is directed to file Poulson’s lodged complaint as

of the filing date of his request to proceed in forma pauperis.

        The federal statute under which leave to proceed in forma pauperis is

permitted — 28 U.S.C. § 1915 — also requires the Court to conduct a preliminary




                                           1
screening of the allegations set forth in the litigant’s pleading. The applicable

provisions of section 1915(e)(2) state as follows:

      (2) Notwithstanding any filing fee, or any portion thereof, that may have
      been paid, the court shall dismiss the case at any time if the court determines
      that–

              (A) the allegation of poverty is untrue; or

              (B) the action or appeal–

                    (i) is frivolous or malicious;

                    (ii) fails to state a claim on which relief may be granted; or

                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.

28 U.S.C. § 1915(e)(2).

      The Court will review Poulson’s pleading to consider whether this action

can survive dismissal under the provisions of section 1915(e)(2), or any other

provision of law. See Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138, 1142 (9th

Cir. 2005).

II. Background

      Poulson alleges that Defendant Shaleesha Karpyak, his ex-wife, has stated to

numerous people that Poulson is a “rapist.” He contends she made the statements

to terminate his parental rights relative to their daughter. Poulson alleges Karpyak


                                           2
is liable to him for defamation which has caused him numerous forms of damage.

       On his civil complaint form Poulson lists Tim Fox as a defendant. (Doc. 2 at

4 (listing Fox as “Defendant No. 2”).) But Poulson makes no further mention of

Fox anywhere in the body of his complaint. Therefore, the Court will disregard

Fox.

III. Discussion

       Because Poulson is proceeding pro se the Court must construe his pleading

liberally, and the pleading is held “to less stringent standards than formal pleadings

drafted by lawyers[.]” Haines v. Kerner, 404 U.S. 519, 520 (1972). See also

Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989). In view of the required liberal

construction,

       a district court should grant leave to amend even if no request to amend the
       pleading was made, unless it determines that the pleading could not possibly
       be cured by the allegation of other facts.

Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (emphasis added) (quoting

Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)).




                                          3
      In addition to the grounds for dismissal set forth in 28 U.S.C. § 1915(e)(2)

above, to avoid dismissal Poulson’s complaint must present sufficient allegations

to invoke the jurisdiction of this Court. Fed. R. Civ. P. 8(a)(1).1

      Federal courts are courts of limited jurisdiction. They possess only that
      power authorized by Constitution and statute[.]... It is to be presumed that a
      cause lies outside this limited jurisdiction,... and the burden of establishing
      the contrary rests upon the party asserting jurisdiction[.]

Kokkonen v. Guardian Life Ins. of America, 511 U.S. 375, 377 (1994) (citations

omitted). A plaintiff bears the burden to establish jurisdiction. Farmers Ins. Ex. v.

Portage La Prairie Mut. Ins. Co., 907 F.2d 911, 912 (9th Cir. 1990).

      Furthermore, the federal courts are obligated to independently examine their

own jurisdiction. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990). And a

district court may dismiss an action sua sponte whenever it appears that

jurisdiction is lacking. Fed. R. Civ. P. 12(h)(3); Fiedler v. Clark, 714 F.2d 77, 78-9

(9th Cir. 1983).

      A federal court’s jurisdiction is generally limited to cases involving diversity

of citizenship (28 U.S.C. § 1332), a federal question (28 U.S.C. § 1331), or cases

in which the United States is a party (28 U.S.C. §§ 1345 and 1346). Sections 1345



Pro se litigants are “bound by the rules of procedure.” Ghazali v. Moran, 46 F.3d
1


52, 54 (9th Cir. 1995).

                                           4
and 1346 are not applicable in this case because the United States is not a party to

this action.

       A. Diversity Jurisdiction is Absent

       Diversity jurisdiction under 28 U.S.C. § 1332(a) requires complete diversity

of citizenship between the plaintiff and each the defendant. Williams v. United

Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing Exxon Mobil Corp. v.

Allapattah Services, Inc., 545 U.S. 546, 553 (2005)). Each plaintiff must be a

citizen of a different state than each of the defendants. Morris v. Princess Cruises,

Inc. 236 F.3d 1061, 1067 (9th Cir. 2001). To properly invoke diversity jurisdiction

of the court a plaintiff must affirmatively allege the citizenship of the parties to the

action. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

       On his complaint form Poulson marked the box suggesting diversity

jurisdiction exists in this case. But in the section of the form where he identifies the

parties to this case he lists his Montana address, and an address in Montana for

Karpyak. Therefore, Poulson’s allegations indicate he and Karpyak are each

citizens of Montana, and he asserts no other affirmative citizenship allegations

establishing diversity. Absent allegations of citizenship, the Court’s diversity

jurisdiction under 28 U.S.C. § 1332 is not properly invoked in this case.




                                           5
      B. Federal Question Jurisdiction is Absent

      Poulson also marked the box on his complaint form suggesting federal

question jurisdiction exists in this case. Federal question jurisdiction requires that

the action must arise “under the Constitution, Laws, or treaties of the United

States.” 28 U.S.C. § 1331.

      Poulson’s allegations neither expressly, nor implicitly, assert claims alleging

Karpyak is liable for violating a federal law as required for federal question

jurisdiction. Although 42 U.S.C. § 1983 permits a plaintiff to advance claims under

federal law, a viable section 1983 claim must be pled against a state or local

official or employee who was acting under color of state law and deprived the

plaintiff of a federal right. Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th Cir. 2003).

Section 1983 does not apply to the conduct of private parties. Kirtley, 326 F.3d at

1092. “The state-action element in § 1983 ‘excludes from its reach merely private

conduct, no matter how discriminatory or wrongful.’” Caviness v. Horizon

Community Learning Center, Inc., 590 F.3d 806, 812 (9th Cir. 2010) (quoting

American Manufacturers Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)).

      Poulson does not allege that Karpyak is a state or local governmental actor.

To the contrary, Poulson’s allegations suggest Karpyak is a private citizen.




                                           6
Therefore, section 1983 does not provide a basis for any federal claim, and Poulson

does not expressly allege the existence of a federal question in this case.

IV. Conclusion

      Based on the foregoing, IT IS HEREBY RECOMMENDED that Poulson’s

complaint be DISMISSED for lack of jurisdiction.

      DATED this 9th day of October, 2018.



                                        ________________________________
                                        Jeremiah C. Lynch
                                        United States Magistrate Judge




                                          7
